Citation Nr: 9930024	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-06 542	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to payment for or reimbursement of, the cost of 
unauthorized medical treatment rendered during 
hospitalization at St. Anthony's Hospital for the period from 
May 10 to May 24, 1993.  



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  

This matter comes before the Board on appeal from a September 
1993 determination by the Department of Veterans Affairs 
Medical Center (VAMC) located in Amarillo, Texas.

This case was before the Board in February 1997 at which time 
it was remanded for additional development of the evidence.  
The requested development has been completed and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  At the time of his private hospital admission on May 10, 
1993, the veteran was rated as having a total disability, 
permanent in nature, resulting from service-connected 
disability.  

2.  While there was a medical emergency, the short delay 
involved in transporting the veteran an additional 4 miles to 
a VA facility would not have been hazardous to the veteran's 
life or health.  

3.  A VA facility for treating the veteran was feasibly 
available.  

4.  The veteran remained hospitalized at the private facility 
until his death on May 24, 1993.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical services rendered to the veteran at St. Anthony's 
Hospital for the period from May 10 to May 24, 1993, are not 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 17. 120 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim for reimbursement 
for private hospitalization in May 1993 is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  
Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  


Factual Background.  As of May 1993, the veteran had been in 
receipt of a total rating based upon individual 
unemployability due to service-connected disability since 
1975.

The record shows that on May 10, 1993, the veteran had 
difficulty breathing and his spouse called an ambulance.  The 
emergency medical services (EMS} report of that date shows 
that on arrival, the paramedic's impression was respiratory 
distress/rule out respiratory failure.  The veteran was said 
to have a diminished level of consciousness and the veteran's 
family agreed to his transport to St. Anthony's hospital.  
The veteran was stabilized with oxygen during his transport 
to the hospital and his level of consciousness was shown to 
have improved slightly.  

Hospital records show that on admission to the hospital the 
veteran was found to be in respiratory failure.  He was 
intubated and placed on mechanical ventilation.  The veteran 
remained hospitalized for respiratory failure from May 10, 
1993, until his death on May 24, 1993.  The official death 
certificate lists the cause of death as circulatory failure 
due to respiratory failure due to end-stage chronic 
obstructive pulmonary disease due to tobacco addiction.  

The circumstances surrounding the veteran's May 10, 1993, 
hospital admission were reviewed by a fee-basis physician in 
September 1993.  He found that VA facilities were available 
to the veteran at the time he was admitted to the private 
hospital on May 10, 1993.  

Subsequently, the claim for payment or reimbursement was 
denied and the appellant filed a notice of disagreement in 
February 1994.  The appellant noted that the veteran's spouse 
had asked that the veteran to be taken to the VAMC, but that 
she was advised that he should be taken to the nearest 
hospital, St. Anthony's.  It was also stated the VAMC did not 
admit patients, like the veteran, who were already on a 
ventilator.  Later in February 1994, the claim was again 
reviewed and disapproved by the same physician who had 
reviewed the claim in September 1993.  

In a letter dated in April 1997, the Medical Director, 
Emergency Services at the Amarillo, Texas, VAMC stated that 
the veteran could have been admitted to his facility on May 
10, 1993, and that the VAMC had facilities, staff and 
expertise to handle ventilator patients at that time.  
However, he noted that according to the EMS report the 
veteran was not on a ventilator when the decision was made to 
transport him to St. Anthony's.  

The record also shows that the ambulance trip from the 
veteran's home to St. Anthony's hospital has been calculated 
to be 3.25 miles and that the distance to the VAMC was an 
additional 4 miles.  


Criteria.  A claim for payment or reimbursement of services 
not previously authorized may be filed by the veteran who 
received the services (or his/her guardian) or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the veteran who paid for 
the services.  38 C.F.R. § 17.123 (1999), formerly § 17.82 
(1993).  

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, the following three criteria must be 
met:

(1)  The treatment received must be for an adjudicated 
service- connected disability or a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or the veteran 
must have been totally and permanently disabled due to a 
service-connected disability.  

(2)  The care and services not previously authorized 
must be shown to have been rendered in a medical 
emergency of such nature that delay would have been 
hazardous to the veteran's life or health.

(3)  VA or other Federal facilities must not have been 
feasibly available, and an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would 
have been refused.

38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. § 17.120 (1999), 
formerly 38 C.F.R. § 17.80 (1993).  Failure to satisfy any 
one of the three criteria listed above precludes VA from 
paying unauthorized medical expenses incurred at a private 
facility.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993).  


Analysis.  It is neither contended nor shown that the medical 
expenses at issue were previously authorized by the VA.  As 
noted above, for payment or reimbursement of unauthorized 
medical expenses all three of the listed criteria must be 
met.  

It is clear that the veteran was permanently and totally 
disabled due to service-connected disability and thus met the 
first criteria.  There was a medical emergency.  However, the 
veteran's situation is not shown to have met the third 
criteria.

While it is clear that there was a medical emergency, it is 
not shown by medical evidence or opinion that the minimal 
delay in traveling the additional 4 miles to the nearby VAMC 
would have been hazardous to the veteran's life or health as 
required for such payment to be made.  The letter from the 
Director of Emergency Services at the Amarillo, Texas, VAMC, 
dated in April 1997, reflects that that VAMC could have 
admitted the veteran for care on May 10, 1993, and that the 
VAMC had the treatment facilities and staff expertise needed 
to care for a ventilator patient on an emergency basis.

The medical evidence of record shows that the veteran had 
been stabilized by the paramedics and there is no competent 
medical evidence or opinion indicating that traveling the 
additional 4 miles to the VAMC would have put the veteran at 
risk.  The evidence also shows that had the veteran been 
taken to the VAMC that necessary treatment could have been 
provided by that facility.  

Since all of the criteria for payment for or reimbursement of 
unauthorized medical expenses have not been met, the 
appellant's claim must be denied.  


ORDER

Payment for or reimbursement of the cost of unauthorized 
medical treatment rendered during hospitalization at St. 
Anthony's Hospital for the period from May 10 to May 24, 
1993, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

